Citation Nr: 9927736	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis, claimed 
as secondary to his service-connected multiple shell fragment 
wound injuries.

2.  Timeliness of the appeal on the issue of entitlement to 
service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to December 
1968, including combat service in the Republic of Vietnam.  
His decorations include a Purple Heart Medal with two Oak 
Leaf Clusters and the Bronze Star Medal with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied, as not well 
grounded, the veteran's claims of entitlement to service 
connection for arthritis, claimed as secondary to his 
multiple service-connected shell fragment wound injuries, and 
for tuberculosis.  

In July 1999, the veteran presented testimony to the 
undersigned Board Member at a video-conference hearing.


REMAND

The Board notes that service connection may be granted for 
disability resulting from an injury or disease that was 
incurred in or aggravated by active service, or, on a 
secondary basis, for disability that is proximately due to or 
the result of a service-connected condition.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.310(a) (1998).  
Section 3.310(a) also has been interpreted to permit service 
connection for the degree of impairment resulting from 
aggravation of a nonservice-connected condition by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Board has carefully reviewed the evidence of record in 
light of the above legal authority, and finds that the 
veteran's claims must be remanded for development and 
adjudication.

With regard to his secondary service connection claim, in his 
statements and February and July 1999 hearing testimony, the 
veteran maintained that service connection was warranted for 
this disability because his arthritis was related to his 
service-connected shell fragment wound injuries.  In support, 
he stated that he was regularly receiving treatment for this 
disability at the Durham, North Carolina, VA Medical Center, 
and he identified two treating VA physicians there who 
reportedly told him that the disability was related to the 
service-connected shell fragment wound injuries.  

In this regard, the Board observes that, in a September 1998 
report, one of the physicians to whom the veteran referred at 
the hearing diagnosed him as having arthritis and stated that 
"[t]his condition can certainly be exacerbated by heavy use 
or injury."  It is unclear to the Board, however, whether, 
in offering this medical opinion, the VA physician meant that 
the veteran's arthritis was aggravated by his service-
connected shell fragment wound injuries.  As such, before the 
Board can ascertain whether the claim is, in fact, well 
grounded, further clarification of this point is necessary, 
by the September 1998 examiner or, if necessary, by another 
appropriate physician.  

However, before obtaining any further medical opinion 
rendered, the Board finds that the RO should obtain and 
associate with the claims file all outstanding pertinent 
medical treatment records.  Specifically, the Board notes 
that VA outpatient treatment records, dated subsequent to 
February 1998, have not been associated with the record.  The 
RO must obtain these treatment records, especially because 
they may contain clinical findings that might be 
determinative in the disposition of this claim.

The Board also would point out that if none of the 
development requested above yields a favorable opinion on the 
question of a relationship between the veteran's arthritis 
and his service-connected multiple shell fragment wounds, as 
he contends, the RO should specifically advise the veteran of 
the need for such an opinion to support his claim.  See 
38 U.S.C.A. § 5103 (1998); Robinette v. Brown, 8 Vet. App. 69 
(1995).

With respect to the claim for service connection for 
tuberculosis, as noted above, the RO also denied entitlement 
to this benefit in its February 1998 decision.  The claims 
folder reflects that, that same month, the veteran filed a 
Notice of Disagreement (NOD) as to this claim, and that the 
RO issued him a Statement of the Case (SOC) on August 13, 
1998.  The letter accompanying the SOC explained that if the 
RO did not receive a reply from the veteran within 60 days, 
or within the remainder of the one-year period from the date 
of the letter notifying him of the action on appeal, his case 
would be closed.  A copy of the letter was sent to the 
veteran's representative.  In his VA Form 9 (Substantive 
Appeal), dated in October 1998 and received at the RO that 
same month, the veteran presented detailed argument in 
support of his claim for service connection for arthritis but 
he did not discuss his tuberculosis claim.  Thereafter, in 
written argument dated in April 1999, the veteran's 
representative offered argument in support of the 
tuberculosis claim.

However, VA regulations provide that a Substantive Appeal to 
the Board must be filed within 60 days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302 (1998); see also, 
38 U.S.C.A. § 7105 (b)(2), (d)(1) (West 1991). Under the 
circumstances of this case, it does not appear that the 
veteran timely perfected his appeal.

If the veteran has not submitted a timely Substantive Appeal, 
the Board has no jurisdiction to consider the issue on the 
merits.  Here, however, the RO has not considered the issue 
of the timeliness of the Substantive Appeal and the Board may 
not do so in the first instance because the veteran has not 
had the opportunity to offer evidence and argument on this 
issue.  See Marsh v. West, 11 Vet. App. 468 (1998); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 9-99 
Aug 18, 1999 (1999).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
outstanding records, dated since February 
1998, from the Durham, North Carolina, VA 
Medical Center, as well as from any other 
facility or source identified by the 
veteran.  This should specifically 
include any reports prepared by the 
physicians identified by the veteran 
during his February and July 1999 
hearings.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should request that 
the physician who prepared the September 
1998 VA medical report review the claims 
folder and provide further opinion as to 
the etiology of the veteran's arthritis.  
Specifically, the examiner should 
indicate whether is at least as likely as 
not veteran's arthritis was either caused 
or aggravated by his service-connected 
shell fragment wound injuries.  In so 
doing, he should specifically comment 
upon his prior opinion that the veteran's 
arthritis could be exacerbated by injury.  
If aggravation due to the service-
connected conditions is found, the 
physician should indicate that extent of 
additional disability resulting from such 
aggravation. 

If the physician who prepared the 
September 1998 VA medical report is not 
available, or is unable to provide the 
requested opinion, the undergo a VA 
orthopedic examination and to obtain a 
medical opinion as to whether it is at 
least as likely as not that there is 
either an etiological or other 
relationship between the veteran's 
arthritis and his service-connected shell 
fragment wounds, as noted above.  The 
claims file, to include a complete copy 
of this REMAND, must be provided to and 
be reviewed by the examiner.  

If the physician rendering the above-
requested opinion examiner is unable to 
provide the requested information with 
any degree of medical certainty, he 
should clearly so state.  Otherwise, he 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  If none of the requested development 
yields a medical opinion as to a 
relationship between the veteran's 
arthritis and service-connected shell 
fragment wounds, the RO should 
specifically advise him of the need to 
submit such competent medical evidence to 
support the claim.

4.  To help avoid future remand, the RO 
should ensure that this REMAND is fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If actions 
requested are not taken, or are deficient 
in any manner, appropriate corrective 
action should be undertaken.

5.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should adjudicate 
the veteran's claim of entitlement to 
service connection for arthritis, claimed 
as secondary to his service-connected 
shell fragment wound injuries, as well as 
the issue of whether a timely substantive 
appeal on the issue of service connection 
for tuberculosis has been filed, on the 
basis of all pertinent evidence of 
record, and all pertinent legal 
authority, specifically to include that 
cited to above.  The RO must provide 
adequate reasons and bases for its 
determinations with respect to each 
issue, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  If the timeliness issue 
is denied, the SSOC should contain a 
summary of the pertinent facts as well as 
the pertinent laws and regulations 
applicable to the proper filing of 
appeals.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


